Citation Nr: 0734516	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-35 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral open 
angle glaucoma.

2.  Entitlement to service connection for peyronie's disease 
including as secondary to open angle glaucoma.

3.  Entitlement to service connection for hyperlipidemia 
including as secondary to open angle glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1962 to June 1969 with subsequent service in the 
reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the San 
Diego Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset the Board notes that the veteran's claims for 
service connection for peyronie's disease and hyperlipidemia 
are derivative of his claim for service connection for 
glaucoma as he alleges that both disorders were caused by the 
medication he takes for his glaucoma.  Consequently, as the 
claim for service connection for glaucoma is being remanded 
and there is no evidence to suggest a basis for granting the 
claims for peyronie's disease and hyperlipidemia other than 
as secondary to the glaucoma, these claims will also be 
subject to the Remand.  

The appellant alleges that his current glaucoma is the result 
of trauma from a car accident sometime in March 1974 while on 
ACDUTRA with the Air Force Reserves.  His personnel records 
show that at that time he was assigned to the 729th Military 
Airlift Squadron (MAS) (ASSOC) (AFRES), Norton Air Force Base 
(AFB).  On one of his last active duty periods in this 
program he had to make the two hour plus drive from his home 
to the active duty station at Norton AFB late at night to 
report for aircraft simulator training.  He fell asleep at 
the wheel and crashed, totaling the car and the windshield 
broke out, landing on his face and causing bruising, black 
eyes and scratches.  The veteran has submitted several 
statements from fellow servicemen corroborating that he did 
have an auto accident in March 1974 traveling to Norton AFB. 

The veteran further alleges that subsequent to the accident 
that he received a medical examination at the Balboa Naval 
Hospital in March 1974.  He stated that at that examination 
the examining physician diagnosed him as having high ocular 
pressure and advised him to seek further medical treatment 
for glaucoma.  The veteran indicated that this was the first 
time he had been diagnosed as having high ocular pressure and 
glaucoma.  Some of the statements submitted to corroborate 
the veteran's accident also indicated that he was 
subsequently given this examination. 

The claims file does not contain a record of the March 1974 
Naval Hospital examination.  The RO attempted to obtain it 
directly from the Naval Hospital but was informed that no 
records were available.  The veteran also attempted to obtain 
the record from the National Personnel Records Center, 
although it is not clear from the claims file how specific 
his request was.  The file does contain a later May 1976 
annual examination report from the hospital.  In the notes 
section of this report the examiner documented the results of 
intraocular tension testing.  Also, in a November 2003 
letter, Dr. Z, a former treating ophthalmologist indicated 
that he treated the veteran for glaucoma in both eyes 
starting in April 1978 and continued treating him through 
August 1991.  An April 1978 treatment record from Dr. Z 
appears to indicate that the veteran had had elevated 
intraocular pressure 2 to 3 years prior.  A subsequent August 
1978 record showed a diagnosis of ocular hypertension.      

The claims file does contain some records of the veteran's 
service in the Air Force Reserves.  Although these records do 
show that the veteran was on reserve status from 1974 to 1978 
and that he officially retired in August 1989, they do not 
appear to show the specific dates that he was on ACDUTRA from 
1974 to 1978 (other than a flight record, submitted by the 
veteran, which shows his flying time in late March `and April 
1974).  Consequently, as service connection can be granted 
for a disease (to include glaucoma) that was incurred while a 
veteran was on ACDUTRA, further development is necessary to 
determine the veteran's specific ACDUTRA dates during this 
time frame.  In addition the Board notes that although the RO 
attempted to obtain the record of the alleged March 1974 
examination from the Balboa Naval Center, it did not actually 
attempt to obtain it from the National Personnel Records 
Center (NPRC) or directly from the veteran's former reserve 
unit.  Thus, as the case is being remanded anyway, the RO 
should make additional attempts to obtain this record.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should make exhaustive efforts 
to obtain all available outstanding 
records pertaining to the veteran's 
reserve service from 1974 through 1978 
with specific attention to obtaining a 
record of the dates the veteran was on 
ACDUTRA during this time-frame.  

2.  The RO should make additional efforts 
to obtain a record of the alleged March 
1974 medical examination the veteran 
received from Balboa Naval Hospital by 
requesting the record from the NPRC, the 
veteran's former reserve unit and any 
other potential source.

3.  If the results of the above efforts 
suggest that any further development (to 
include a VA eye examination) is 
necessary, the RO should conduct such 
development.

4.  If, and only if, the development above 
results in a grant of service connection 
for glaucoma, the RO should conduct any 
development necessary to determine whether 
service connection is warranted for 
peyronie's disease and hyperlipidemia.  

5.  The RO should then readjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




